          Case 1:19-cr-00086-DLC Document 28 Filed 07/31/20 Page 1 of 1




                                                              July 31, 2020
BY ECF

Hon. Denise L. Cote
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007- 1312


       Re:     United States v. Danielle Burducea, 19 Cr. 086 (DLC)
Dear Judge Cote,
       We are in receipt of the Court’s Order, Docket Entry 27, concerning the sentencing of Ms.
Burducea. I write to inform the Court that there will no spectators attending the sentencing in
person. Ms. Burducea’s family and friends will attend the sentencing via the telephone link
provided by the Court.
       There will be two people seated at the table for the defense – the undersigned and Ms.
Burducea. We have spoken with Assistant United States Attorney Nicholas Folly who has
informed us that there will be no more than three individuals seated at the table for the Government.
       Thank you for your courtesy and consideration.


                                                              Respectfully Submitted,

                                                              _________/s/_________

                                                              James Kousouros, Esq.
c.c.

David Abramowicz
Nicholas Folly
Noah Solowiejczky
Assistant United States Attorneys
